Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Apalkov et al. (US pub. 2018/0219152) and further in view of Apalkov et al. (US 2017/0148978).
Regarding claim 1, Fig. 5 of Apalkov discloses a perpendicular spin orbit torque (pSOT) memory device, comprising: 

a material layer [160’] stack adjacent to the first electrode [170], the material layer stack comprising: 
a free magnet structure [162’] comprising: 
a magnetic stability enhancement layer [182, as discloses in claims 8, the magnetic stability enhancement layer comprises platinum and cobalt. As discloses in paragraph 0042, layer 182 comprises iron (Fe), Platinum (Pt), and Cobalt (Co) to assist writing the free layer to desired states. Therefore, layer 182 can be considered a magnetic stability enhancement layer] proximal to the first electrode [170], the magnetic stability enhancement layer comprising a ferromagnetic material; 
a free magnet [186]; and 
a spacer [184] between the magnetic stability enhancement layer [182] and the free magnet [186], wherein the free magnet is dipole coupled [coupling layer] with the magnetic stability enhancement layer, and wherein the magnetic stability enhancement layer [182’] has a magnetic anisotropy that is greater than a magnetic anisotropy of the free magnet [186] [as disclosed in paragraph 0049, layer 182 can has higher damping constant to make its magnetic anisotropy greater than layer 186];
a fixed magnet [166’]; 
a tunnel barrier [164] between the free magnet structure [162’] and the fixed magnet [166’]; and 
a second electrode [104, or the layer between 116 and 104] coupled with the fixed magnet [166’].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Apolkov ‘8978 magnetic anisotropy of all layer are perpendicular to a plane into Apolkov ‘9152 having magnetic anisotropy such that Apolkov magnetic stability enhancement layer can improve writing assistance to the free layer. 
Regarding claim 3, Fig. 5 of Apalkov discloses wherein the spacer comprises at least one of copper, platinum, palladium, ruthenium, or titanium [paragraph 0043].
Regarding claim 4, Fig. 5 of Apalkov discloses wherein the spacer comprises oxygen and an element, the element comprising one of such as magnesium, tungsten, tantalum, titanium, aluminum copper or silicon [Tungsten (W), Tantalum (Ta), paragraph 0043].
Regarding claim 5, Fig. 5 of Apalkov discloses wherein the spacer has a thickness between .2nm to .8nm. However, as discloses in paragraph 0043, other thickness is possible. Therefore, 1nm and 5nm is taught by Apalkov. 
Regarding claims 7 and 8, Fig. 5 of Apalkov discloses wherein the magnetic stability enhancement layer [182] comprises an alloy of a magnetic material [Cobalt (Co) and Iron (Fe), paragraph 0042] and a non-magnetic material [platinum (Pt), paragraph 0042].
Regarding claim 9, Fig. 5 of Apalkov discloses wherein the magnetic stability enhancement layer [182] has thickness between 2nm and 10nm [paragraph 0042].
Regarding claim 10, Fig. 5 of Apalkov discloses wherein the magnetic stability enhancement layer comprises manganese, and germanium, aluminum or gallium .

Claims 11-15 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Apalkov et al. (US pub. 2018/0219152) in view of Apalkov et al. (US 2017/0148978) and further in view of Lee (US Pub. 2018/0114898).
Regarding claim 11, paragraph 0042 of Apalkov discloses the magnetic stability enhancement layer includes two different layers. Apolkov does not specifically disclose multiplayer comprises 4 to 10 layers. However, Fig. 2A of Lee discloses a stability enhancement layer [120] can comprises more layers. 

Regarding claim 12, Fig. 5 of Apalkov discloses wherein the non-magnetic layers comprises platinum, palladium and iridium, and wherein the magnetic material comprises cobalt [platinum (PT), Cobalt (Co), paragraph 0042].
Regarding claim 13, Fig. 5 of Apalkov discloses the free layer 162 comprises a conductive layer [186], and a spacer [184] comprises oxygen and magnesium [paragraph 0043].
Apalkov does not specifically disclose a first free layer and second free layer. However, Fig. 2A of Lee discloses a free layers [120] comprises multiple free layers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lee free layers comprising more than 4 layers into Apolkov free layers having two alternative layers such that Apolkov magnetic stability enhancement layer can improve writing assistance to the free layer. 
Regarding claim 14, Fig. 5 of Apalkov discloses wherein the first and the second free magnet comprise cobalt, boron and iron, and the conductive layer comprises tungsten, molybdenum, or tantalum [Cobalt and Iron, paragraph 0042].
Regarding claim 15, Fig. 5 of Apalkov discloses wherein conductive layer has a Application. No. 15/942,3493 Examiner: TRAN Docket No. O1.AA3769-USArt Unit: 2825thickness between 0.1nm and 0.5nm and is discontinuous [paragraph 0043, .2mn to .8nm].
Regarding claim 21, Fig. 5 of Apalkov discloses an apparatus comprising: 
a first electrode [170], comprising a spin orbit torque material [SO Active layer, paragraph 0016]; and 
a material layer stack [160’] adjacent to the first electrode [170], the material layer stack comprising: 
a free magnet structure [162’] comprising:
a magnetic stability enhancement layer [182] proximal to the first electrode [170], the magnetic stability enhancement layer comprising a magnetic material [paragraph 0042]; 
a free magnet [186]; and 
a spacer [184] between magnetic stability enhancement layer [182] and the free magnet [186], wherein the free magnet [186] is coupled [coupling through coupling layer 184] with the magnetic stability enhancement layer [182], and wherein the magnetic stability enhancement layer [182’] has a magnetic anisotropy that is greater than a magnetic anisotropy of the free magnet [186] [as disclosed in paragraph 0049, layer 182 can has higher damping constant to make its magnetic anisotropy greater than layer 186];
a fixed magnet [166’]; 
a tunnel barrier [164] between the free magnet structure [162’] and the fixed magnet [166’]; and 

Apalkov does not specifically disclose a transistor above a substrate, the transistor comprising: a drain contact coupled to a drain [drain of transistor TR], a source contact coupled to a source a gate contact coupled to a gate, a perpendicular spin orbit torque (pSOT) memory device coupled with the drain contact, and an interconnect metallization structure coupled with the first electrode, wherein the material layer stack is laterally between the drain contact and the interconnect metallization structure. However, Fig. 19 of Lee discloses a transistor above a substrate [paragraph 0132], the transistor comprising: a drain contact coupled to a drain [drain of TR], a source contact coupled to a source [source of TR], a gate contact coupled to a gate [gate of TR], a perpendicular spin orbit torque (pSOT) memory device [101] coupled with the drain contact [drain of TR], and an interconnect metallization structure [SHE layer, or the conductor between 110 and TR] coupled with the first electrode [110], wherein the material layer stack [120, 130, and 140] is laterally between the drain contact and the interconnect metallization structure.
Apalkov ‘9152 disclosed all claimed invention, but does not specifically disclose wherein the magnetic stability enhancement layer, the free magnet, and the fixed magnet each have a magnetic anisotropy perpendicular to a plane of the material layer stack. However, Fig. 9 of Apalkov ‘8978 discloses wherein the magnetic stability enhancement layer [212], the free magnet [combination of 272 and 262], and the fixed magnet [282] each have a magnetic anisotropy perpendicular to a plane of the material layer stack [as shows in Fig. 9, magnetic anisotropy of all layers are perpendicular to a plane of material layer stack].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Apolkov ‘8978 magnetic anisotropy of all layer are perpendicular to a plane into Apolkov ‘9152 having magnetic anisotropy such that Apolkov magnetic stability enhancement layer can improve writing assistance to the free layer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lee’s transistor into Apolkov magnetic memory device such that Apolkov magnetic memory device can control memory access through the transistor.
Regarding claim 22, Fig. 5 of Apolkov discloses wherein the coupling layer [184] comprises oxygen and an element such as magnesium, tungsten, tantalum, titanium, aluminum copper or silicon [paragraph 0043]. 
Regarding claim 23, Fig. 5 of Apalkov discloses wherein the magnetic stability enhancement layer has a magnetic anisotropy that is greater than a magnetic anisotropy of the free magnet [as shows in Fig. 5, layer 182 has magnetic anisotropy as a tilted angle, while magnetic direction of layer 186 is not tilted. Therefore, layer 182 has higher magnetic anisotropy].
Regarding claim 24, Fig. 5 of Apalkov discloses wherein the magnetic stability enhancement layer [182] includes an alloy of a magnetic material [Cobalt (Co) and Iron (Fe), paragraph 0042] and a non-magnetic material [platinum (Pt), paragraph 0042].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Apalkov et al. (US pub. 2018/0219152) in view of Apalkov et al. (US 2017/0148978) and further in view of Shiokawa et al. (2018/0123028).
Regarding claim 2, Apalkov discloses all claimed invention, but does not specifically disclose wherein the spin orbit torque material comprises tantalum, tungsten, or platinum. However, paragraph 0098 of Shiokawa discloses wherein the spin orbit torque material comprises tantalum, tungsten, or platinum. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Shiokawa spin orbit torque into Apolkov magnetic memory device such that Apolkov magnetic memory device can improve the spinning torque. 

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-15, and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHAN TRAN/Primary Examiner, Art Unit 2825